DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-28) and species (CD33) in the reply on 6/15/2022 is acknowledged. 
Claims 1-30 are pending. Claims 29-30 are currently withdrawn from further consideration pursuant to 37 CFR 1.142 (b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-28 are the subject of the present Official Action.

Priority
Applicant’s claim for the benefit of a prior-filed application PRO 62/242,685 and CON of 16/174,005, 15/655,432, 16/451,906, respectively, under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 10/16/2015. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/19/2020, 11/19/2020, 2/16/2021, 2/18/2021, 6/7/2021, 9/24/2021 and 1/12/2022 were received.  The submissions were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 2 describes a genetically engineered human hematopoietic cell of claim 1, wherein the naturally occurring hematopoietic cell counterpart is required for survival of a human subject. However, claim 1 describes a genetically engineered human hemopoietic cell which is deficient in a lineage-specific cell-surface antigen that is not required for survival. Thus, there is a lack of antecedent basis for a naturally occurring hematopoietic cell counterpart which is required for survival of a human subject since claim 1 only describes a naturally occurring hematopoietic cell counterpart that contains a lineage-specific cell-surface antigen that is not required for survival. A claim is indefinite when it contains words or phrases whose meaning is unclear, see MPEP2173.05(e). As a result, one of ordinary skill would not understand what cells are included in the genus of a naturally occurring hematopoietic cell counterpart which is required for the survival of a human subject given the lack of antecedent basis for this term. 

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 5 describes the genetically engineered human hematopoietic cell of claim 1, wherein the lineage specific cell surface antigen is an antigen that is naturally associated with human leukocytes, etc. The term “naturally associated” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. One of ordinary skill in the art would not understand under what conditions an antigen is sufficiently “associated” with the hematopoietic cell counterpart to fulfill the claim limitations. For example, “naturally associated” could indicate varying surface expression levels or even binding to the cell surface antigen. A claim that requires the exercise of subjective judgement without restriction may render the claim indefinite, see MPEP 2173.05b.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 and 25-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Galetto et al. US 2017/0145094, published 5/25/2017, priority date 4/3/2014 (hereinafter Galetto, cited in applicants IDS).  
Galetto describes methods for inactivating CD33 expression in hematopoietic cells using TALENs (Galetto, example 2 and para 216, 414 and table 11). Galetto describes the role CD33 plays as a lineage-specific cell-surface antigen which is naturally associated with human leukocytes and is implicated in numerous hematological malignancies, including myeloid malignancies such as acute myeloid leukemia (AML) and lymphoid malignancies such as acute lymphoid leukemia (Galetto, para 59, 217, 265, 272, 288). Taking the broadest reasonable interpretation in light of the specification, CD33 fits the description of a lineage specific cell surface antigen that is not required for survival as described in claim 1 (Instant spec, summary of disclosure). Galetto describes methods for isolating and purifying the CD33 deficient T cells which are phenotypically distinct from their naturally-occurring   CD33 positive hematopoietic cell counterparts (Galetto, para 409-419). Taking the broadest reasonable interpretation in light of the specification, “T cells” represent a species within the broader genus of “hematopoietic cell” since T cells are considered hematopoietic cells of the lymphoid lineage, see MPEP 2111 (Galetto, para 226). A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus, see MPEP 2131.92. Galetto describes isolating the hematopoietic cells from PBMCs, bone marrow or cord blood among others (Galetto, para 226, 227). Accordingly, the disclosure of Galetto anticipates claims 1-11 and 25-27.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Galetto (supra) as applied to claims 1-11 and 25-27 above in further view of Cost et al. US 2018/0187173, published 7/5/2018, priority date 9/16/2014 (hereinafter Cost, cited in applicants IDS).
A description of Galetto can be found above. Galetto does not expressly describe the use of CRISPR for deactivating CD33 in genetically engineered human hematopoietic cells.
Cost describes methods and compositions for nuclease-mediated genome engineering in hematopoietic stem cells (Cost, para 3, 15, 17). Cost outlines various approaches including TALEN and CRISPR based methods for genome engineering to produce an insertion, deletion and/or substitution of one or more nucleotides in a coding or non-coding region of an endogenous gene within a group of hematopoietic stem cells (Cost, para 19-21, 23, 24, 60). Cost describes the benefits of CRISPR based approaches for genomic engineering including improved editing efficiency and specificity (Cost, para 104, 122). Cost describes strategies for the targeted inactivation of genes using CRISPR gRNAs (Cost, para 60). Cost describes lineage-specific cell-surface antigen analysis for specific CD markers in order to verify the inactivation of targeted CD genes and confirm the modified hematopoietic stem cell phenotype (Cost, para 206).  
It would have been prima facie obvious to one of ordinary skill in the art to use the CRISPR based genomic editing approaches outlined by Cost to generate the CD33 deficient hematopoietic cells described by Galetto since CRISPR genomic editing systems provide improved target specificity when compared to TALEN based systems which were used by Galetto. It would have been a matter of simple substitution of one known genomic editing system for another to obtain predictable results since Cost shows the relative interchangeability of the two genomic editing system for editing hematopoietic stem cells.  One would have been motivated to use CRISPR given the improved target specificity and relative improvements one of ordinary skill in the art would expect in generating CD33 deficient hematopoietic stem cells when compared to TALEN based genomic editing. One would have a reasonable expectation of success given Costs successful demonstration of CRISPR genomic editing systems in generating genetically engineered hematopoietic stem cells. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717 .02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of US Patent Number 10,786,535. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art. 
The patented claims are drawn to a population of genetically engineered human hematopoietic stem cells that are deficient in CD33 expression. The patented claims describe genomic editing via CRISPR which produces an insertion, deletion, and/or substitution of the endogenous gene encoding CD33. The patented claims describe the deletion of one or more nucleotides in the gene encoding CD33. The patented claims read on both bone marrow and peripheral blood mononuclear cell derived human hematopoietic stem cells. Thus, the patented claims fully encompass the instant claims, which describe genetically engineered human hematopoietic cells with a deficient lineage specific cell surface antigen. The patented claims would fully anticipate the instantly claimed invention.

Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent Number 10,137,155 (US patent application number 15/655,432). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art.
The patented claims are drawn to a method for treating a hematopoietic malignancy by administering the cells of the instant invention. A claimed product is obvious over a patented method comprising the product. Therefore, the instant claims re not patentably distinct from the issued claims. 

Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of US Patent Number 10,660,919 (US patent application number 16/174,089). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art.
The patented claims are drawn to a method for treating a hematopoietic malignancy by administering the cells of the instant invention. A claimed product is obvious over a patented method comprising the product. Therefore, the instant claims re not patentably distinct from the issued claims. 

Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of US Patent Number 10,668,103 (US patent application number 16/451,934). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art.
The patented claims are drawn to a method for treating AML by administering the cells of the instant invention. A claimed product is obvious over a patented method comprising the product. Therefore, the instant claims re not patentably distinct from the issued claims. 

Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent Number 10,912,799 (US patent application number 16/877,932). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art.
The patented claims are drawn to a method for treating a hematopoietic malignancy by administering the cells of the instant invention. A claimed product is obvious over a patented method comprising the product. Therefore, the instant claims re not patentably distinct from the issued claims. 

Claims 1-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of US patent application number 17/244,136 (US 2021/0260130). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The copending claims are directed to a genetically engineered human hematopoietic stem cells which contain mutations in exon 3 of the CD33 gene which causes a reduced expression of CD33.The copending claims describe CRISPR-Cas9 methods for producing insertion, deletion and/or substitutions of one or more nucleotides in one or more exons of CD33. Thus, the copending claims fully encompass the instant claims, which describe genetically engineered human hematopoietic cell which is deficient in a lineage-specific cell-surface antigen. The copending claims would fully anticipate the instantly claimed invention.

Claims 1-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of US patent application number 17/243,987 (US 2021/0252073). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The copending claims are directed to a genetically engineered human hematopoietic stem cells which contain mutations in the CD33 gene which causes a reduced expression of CD33.The copending claims describe CRISPR-Cas9 methods for producing insertion, deletion and/or substitutions of one or more nucleotides in one or more exons of CD33. Thus, the copending claims fully encompass the instant claims, which describe genetically engineered human hematopoietic cell which is deficient in a lineage-specific cell-surface antigen. The copending claims would fully anticipate the instantly claimed invention.

Claims 1-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of US patent application number 16/640,086 (US 2020/0262891). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The copending claims are directed to a method of administering to a subject an effective amount of an agent targeting CD33 and a population of hematopoietic cells comprising a mature transcript of CD33 that is mutated or deficient in exon 2. The copending claims describe CRISPR-Cas9 methods for producing the genetically engineered hematopoietic cells. A claimed product is obvious over a patented method comprising the product. Thus, the copending claims fully encompass the instant claims, which describe genetically engineered human hematopoietic stem cells which are deficient in a lineage-specific cell-surface antigen. The patented claims would fully anticipate the instantly claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699